Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (reference to AAPA is made with respect to ¶ [0005]-[0008], [0048] and Figs. 7-8 of the Specification, B&W Kevlar cone).
Regarding Claim 1, AAPA teaches: A loudspeaker diaphragm configured to have a range of operation over a band of frequencies that makes the diaphragm suitable for use in a midrange drive unit for a hi-fi loudspeaker (¶ [0005]), comprising: a woven fibre body; and a damping material, wherein the woven fibre body is configured to act as a skeleton structure that supports the damping material (¶ [0005]: “GB 1 491 080 (by B&W Loudspeakers Limited--or "B & W") discloses a loudspeaker diaphragm made from an open mesh woven fibre material, for example Kevlar.RTM., so stiffened with a thermosetting resin that spaces are left between adjacent fibres. The spaces are partially filled with a , wherein the diaphragm has a stiffness such that without the damping material the diaphragm would not exhibit break-up behaviour at frequencies below 500 Hz, but would exhibit break-up behaviour at certain frequencies above 500 Hz but still within the band of frequencies of the range of operation (Fig. 7, curve 52), and wherein the damping material is configured to damp the break-up behaviour at the certain frequencies (as shown in Fig. 7).
Regarding Claim 2, AAPA teaches: wherein the diaphragm is configured to behave as a rigid piston up to 1,000 Hz (Fig. 7: curve 52).
Regarding Claim 3, AAPA teaches: wherein the band of frequencies of the range of operation comprises 200 Hz to 5,000 Hz (Fig. 7: curve 52).
Regarding Claim 4, AAPA teaches: wherein the band of frequencies of the range of operation comprises 20 Hz to 6,000 Hz (Fig. 7: curve 52).
Regarding Claim 5, AAPA teaches: wherein the frequency response curve is substantially flat over a 200 Hz to 6,000 Hz range (Fig. 7, curve 52).
Regarding Claim 6, AAPA teaches: wherein the loudspeaker diaphragm has a stiffness corresponding to a first frequency at which break-up behaviour first occurs (around 10,000 Hz, for example).
Regarding Claim 12, AAPA teaches: wherein the damping material comprises a synthetic resin elastomeric material 
Regarding Claim 17, AAPA teaches: A loudspeaker drive unit, comprising: A loudspeaker diaphragm configured to have a range of operation over a band of frequencies that makes the diaphragm suitable for use in a midrange drive unit for a hi-fi loudspeaker (¶ [0005]), comprising: a woven fibre body; and a damping material, wherein the woven fibre body is configured to act as a skeleton structure that supports the damping material (¶ [0005]: “GB 1 491 080 (by B&W Loudspeakers Limited--or "B & W") discloses a loudspeaker diaphragm made from an open mesh woven fibre material, for example Kevlar.RTM., so stiffened with a thermosetting resin that spaces are left between adjacent fibres. The spaces are partially filled with a damping material, such as PVA (polyvinyl-acetate) emulsion. The spaces between the threads of the fabric enable good bonding between the PVA emulsion and the woven fibre material. The UK company, Bowers & Wilkins have commercialised a mid-range drive unit incorporating a loudspeaker diaphragm made from a woven Kevlar.RTM. fabric, stiffened with resin, and coated with PVA. The PVA material is brushed onto the woven fibre material in one or more layers, typically resulting in the PVA material forming about 10% to 15% of the total mass of the loudspeaker diaphragm.”), wherein the diaphragm has a stiffness such that without the damping material the diaphragm would not exhibit break-up behaviour at frequencies below 500 Hz, but would exhibit break-up behaviour at certain frequencies above 500 Hz but still within the band of frequencies of the range of operation (Fig. 7, curve 52), and wherein the damping material is configured to damp the break-up behaviour at the certain frequencies (as shown in Fig. 7).
Regarding Claim 18, AAPA teaches: wherein the diaphragm is configured to behave as a rigid piston up to 1,000 Hz (Fig. 7: curve 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Niguchi (US 4140203 A).
Regarding Claims 8 and 19, AAPA does not teach: wherein the woven fibre body comprises a metal-coated non-metallic fibre material. In a related field, Niguchi teaches to provide a metal coating on non-metallic fiber material (Abstract). The metal coating would work to stiffen the diaphragm of AAPA. It would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to include a metal coating over the non-metallic fibre material. Motivation for doing so would lie in stiffening the diaphragm material as required by design considerations.


Allowable Subject Matter
Claims 13-16 allowed.
Claim 7, 9-11, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651